UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

ERICK COLLIER,

                                    Plaintiff,

       vs.                                                        9:18-CV-990
                                                                  (TJM/TWD)

ANTHONY J. ANNUCCI, et al.,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                    DECISION & ORDER

       The Court referred this pro se civil action, brought pursuant to 42 U.S.C. § 1983, to

Magistrate Judge Thérèse Wiley Dancks for a Report-Recommendation pursuant to 28

U.S.C. § 636(b) and Local Rule 72.3(c). Plaintiff alleges that the Defendants, New York

State prison officials, violated his rights by failing to protect him from the toxic smoke

caused by a fire at the Mid-State Correctional Facility.

       Magistrate Judge Dancks’s Report-Recommendation, dkt. # 20, issued on July 23,

2019, recommends that Defendants’ motion to dismiss be granted. Magistrate Judge

Dancks finds that Plaintiff failed to plausibly allege that Defendants knew of and

disregarded and excessive risk to inmate health or safety, or that Defendants were

personally involved in permitting the challenged conditions. Magistrate Judge Dancks

further recommends that Plaintiff be permitted to file an Amended Complaint if he can


                                                 1
plausibly allege deliberate indifference and personal involvement.

      No party objected to the Report-Recommendation, and the time for such objections

has passed. After examining the record, this Court has determined that the Report-

Recommendation is not subject to attack for plain error or manifest injustice and the Court

will accept and adopt the Report-Recommendation for the reasons stated therein.

      Accordingly,

      The Report-Recommendation of Magistrate Judge Dancks, dkt. # 20, is hereby

ACCEPTED and ADOPTED. Defendants’ motion to dismiss, dkt. # 11, is hereby

GRANTED without prejudice to Plaintiff filing an Amended Complaint. Should plaintiff

choose to file an Amended Complaint, that Amended Complaint should be consistent with

Magistrate Judge Dancks’ recommendations and filed within 30 days of the date of this

order. Plaintiff is advised that an amended complaint supersedes in all respects the

prior pleading. Therefore, if plaintiff files an amended complaint, he must properly allege

in the amended complaint all factual bases for all claims asserted therein, and the

amended complaint must be in compliance with Rules 8 and 10 of the Federal Rules

of Civil Procedure.




IT IS SO ORDERED.



Dated: August 19, 2019




                                             2
